Exhibit 10.2

 

AMENDMENT NO. 1 TO JOINT VENTURE AGREEMENT OF TCZ, GMBH

 

This Amendment No. 1 to Joint Venture Agreement of TCZ, GmbH (this “Amendment
No. 1”) is made as of September 16, 2005 (the “Amendment No. 1 Effective Date”)
by and among TCZ GmbH, a limited liability company organized under the laws of
Switzerland (“TCZ”), Carl Zeiss SMT AG, a stock corporation organized under the
laws of Germany (“Zeiss SMT”), Carl Zeiss Laser Optics Beteiligungsgesellschaft
mbH, a limited liability company organized under the laws of Germany and an
indirect wholly-owned subsidiary of SMT (“Zeiss LOB”), and Cymer, Inc., a Nevada
corporation (“Cymer”) and amends and supplements that certain Joint Venture
Agreement, dated July 15, 2005 (the “Agreement”) between the parties.  All
capitalized terms used in this Amendment No. 1 but not otherwise defined herein
shall have the meanings given such terms in the Agreement and, unless otherwise
specified, references to Sections refer to Sections of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows.

 

1.                                      AMENDMENTS.

 

1.1          Definitions.

 

(a)                                  The definition of “Administrative Services
Agreements” in Section 1.01 is amended  to read in its entirety as follows:

 

“Administrative Services Agreement” means the Administrative Services Agreement
to be entered into between Cymer and the Company, in a form to be mutually
agreed by Cymer and Zeiss LOB not later than the Closing, as amended,
supplemented or otherwise modified from time to time.

 

(b)                                  The definition of “Facilities Agreements”
in Section 1.01 is amended  to read in its entirety as follows:

 

“Facilities License Agreements” means (i) the Facilities License Agreement to be
entered into between the Company and Cymer relating to use by the Company of
certain facilities in the United States, in a form to be mutually agreed by
Cymer and Zeiss LOB not later than the Closing, as amended, supplemented or
otherwise modified from time to time, and (ii) the Facilities License Agreement
to be entered into between the Company or its Affiliate and an Affiliate of
Cymer relating to use by the Company or its Affiliates of certain facilities in
Korea, in a form to be mutually agreed by Cymer and Zeiss LOB after Closing, as
amended, supplemented or otherwise modified from time to time.

 

(c)                                  The definition of “Joint Venture Documents”
in Section 1.01 is amended  to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Joint Venture Documents” means, collectively, this Agreement, the Contribution
Agreement, the Intellectual Property Agreement, the Supply Agreements, the
Administrative Services Agreement, the Facilities License Agreements and the
Confidentiality Agreement.

 

(d)                                  The definition of “R&D Services Agreements”
in Section 1.01 is stricken.

 

(e)                                  The definition of “Trademark License
Agreement” in Section 1.01 is stricken.

 

1.2          Formation of the Company.  Section 2.01 (c)  is amended to read in
its entirety as follows:

 

(c)                                  The Company shall have Articles of
Association (Statuten) substantially in the form attached hereto as Exhibit G,
subject to such modifications as may be required by the commercial register of
the Canton of St. Gallen as part of the registration process.

 

1.3          Execution of Agreements by Company.  Section 2.02  is amended to
read in its entirety as follows:

 

Section 2.02.                             Execution of Agreements by Company. 
At the Closing, promptly following the Company’s registration in the commercial
register of the Canton of St. Gallen, the Members (i) will cause the Company to
become a party to this Agreement by executing and delivering counterparts hereof
and (ii) shall execute and deliver, in the case of Cymer to the extent it is a
party thereto, and shall cause the Company to execute and deliver,
(A) counterparts of the Intellectual Property Agreement, (B) counterparts of
each Supply Agreement and (C) each other Joint Venture Document that the Members
shall mutually agree shall be executed at the Closing.

 

1.4                               Representations And Warranties.  Section 2.04
(d)  is amended to read in its entirety as follows:

 

(d)                                 Notwithstanding any other provision
contained in this Agreement, the Company shall be authorized to execute, deliver
and perform this Agreement and the other Joint Venture Documents to which it is
a party and all documents, agreements, certificates, or statements contemplated
thereby or related thereto, each in the form attached hereto, or in the case of
the Administrative Services Agreement, and the Facilities License Agreements, in
the form mutually agreed by Cymer and Zeiss LOB at or before Closing (except
that the form of the Facilities License Agreement for Korea shall be agreed to
by Cymer and Zeiss LOB after Closing), exclusive of any future amendments,
without any further act, vote or approval of any Member or any other Person.

 

1.5                               Attachments.  Attachments F (Swiss Corporate
Legal Implementation Timetable) is replaced in its entirety by Attachment F to
this Amendment No. 1.

 

2.

--------------------------------------------------------------------------------


 

2.                                      EFFECT OF AMENDMENT.  Effective as of
the Amendment No. 1 Effective Date, all references in the Agreement to the
“Agreement” or “this Agreement” shall mean the Agreement as amended by this
Amendment No. 1.  Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect.

 

3.                                      EXECUTION OF AMENDMENT.  This Amendment
No. 1 may be executed in one or more counterparts, each of which shall be
considered an original, but all of which counterparts together shall constitute
one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3.

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives, effective as of the Amendment No.1
Effective Date.

 

 

 

CYMER, INC.

 

 

 

 

 

By:

/s/ Robert P. Akins

 

 

 

Name:

Robert P. Akins

 

 

Title:

CEO

 

 

 

 

 

CARL ZEISS LASER OPTICS BETEILIGUNGSGESELLSCHAFT MBH

 

 

 

 

 

By:

/s/ Axel Jaeger

 

 

 

Name:

Axel Jaeger

 

 

Title:

Managing Director

 

 

 

 

 

CARL ZEISS SMT AG

 

 

 

 

 

By:

/s/ H. Gerlinger

 

 

 

Name:

Dr. Hermann Gerlinger

 

 

Title:

President and CEO

 

By:

/s/ David Schoh

 

 

 

Name:

David Schoh

 

 

Title:

Member of the Board and CFO

 

 

 

 

 

TCZ GMBH

 

 

 

 

 

By:

/s/ Brian C. Klene

 

 

 

Name:

Brian C. Klene

 

 

Title:

President and CEO

 

4.

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Swiss Corporate Legal Implementation Timetable

 

Action

 

Time

 

Description

 

 

 

 

 

Signing

 

Date hereof

 

Signing of the Joint Venture Agreement and the IMT non-compete side letter
agreement

 

 

 

 

 

 

 

As soon as reasonably practicable after signing of the Joint Venture Agreement

 

Parties to transfer CHF 12,000 (Cymer) and CHF 8,000 (Zeiss) to bank account for
formation of GmbH

 

 

 

 

 

 

 

Selection of Trustees

 

Signing of Trust Agreements Identification of Address

 

 

 

 

 

Incorporation

 

After receipt of funds and selection of Trustees

 

Incorporation of GmbH with funds referred to above; appointment of CEO and Swiss
Trustees and granting of signatory powers

 

 

 

 

 

Registration

 

Incorporation + five business days

 

GmbH to be entered into commercial register

 

 

 

 

 

Closing

 

Promptly after Registration

 

Signing of Intellectual Property Agreement, Supply Agreements, Contribution
Agreement, Confidentiality Agreement, IMT IP Side Letter, Administrative
Services Agreement, and Facilities License Agreements (except that the
Facilities License Agreement for Korea shall be executed after Closing)

 

 

 

 

 

 

 

 

 

Parties to make contributions according to Joint Venture Agreement; Cymer makes
contribution of Cymer patents according to Contribution Agreement

 

5.

--------------------------------------------------------------------------------